Citation Nr: 0732590	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-43 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for benign positional 
vertigo, probable vestibular neuronitis, and/or probable 
migraine-related vertigo.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from May 1967 to May 1971, 
and from December 1995 to August 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision that denied 
service connection for benign positional vertigo (claimed as 
vertigo vestibular neuronitis).  The veteran timely appealed.

Records show that the veteran and his representative 
participated in an informal conference with a Decision Review 
Officer at the RO in April 2005, in lieu of a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

On a "Report of Medical History" completed by the veteran at 
the time of his pre-induction examination in May 1967, the 
veteran reported dizziness.  The examiner noted dizziness 
when hot or in crowded areas, and no syncope; the condition 
was not considered disabling.  Records subsequently show 
treatment for persistent headaches with dizziness in April 
1970.  The veteran was hospitalized for two days for viral 
labyrinthitis and objective vertigo in August 1970.  He was 
again treated for dizziness in March 1971.

The post-service records reflect that the veteran presented 
to an emergency room with complaints of dizziness and 
shortness of breath at work in May 1994, and sudden onset of 
dizziness and nausea in September 2001.  He reported feeling 
off balance and like the room was spinning, and that he had a 
similar episode two weeks earlier and had had this numerous 
times in the past.  The veteran reported wearing a patch 
behind his ear, which had really helped his symptoms.  The 
examiner diagnosed benign positional vertigo in September 
2001.  Neurological consultation revealed a diagnosis of 
intractable vertigo in October 2003.  Records from the 
veteran's treating physician, Jeffrey A. Paffrath, M.D., 
include diagnoses of recurrent peripheral vertigo in 2003, 
and probable migraine-related vertigo in April 2004.  Further 
evaluation and a Dynamic Gati Index (DGI) score of 22/24 
revealed dizziness with a vestibular pattern in June 2005.

The Board notes that whether the veteran's preexisting 
dizziness increased in disability during service, beyond the 
degree expected of natural progress (if any), is largely a 
medical question.

Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran's 
preexisting dizziness was aggravated in service.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated the veteran for 
benign positional vertigo, probable 
vestibular neuronitis, and/or probable 
migraine-related vertigo since July 2005.  
After securing the necessary release(s), 
obtain these records.

2.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of dizziness; and to 
determine:

(a) whether it is at least as likely 
as not (50 percent probability or 
more) that the veteran's current 
dizziness is related to the 
disability noted in service, and if 
so, 

(b) whether it is at least as likely 
as not (50 percent probability or 
more) that the disability noted in 
service increased in severity during 
service, and if so, 

(c) whether there is clear and 
unmistakable evidence, which may 
include medical facts and 
principles, that such increase was 
due to the natural progress of the 
condition.  

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the report of 
examination should note review of the 
claims file.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



